DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Prausnitz et al. (US 20160310417 A1) hereinafter Prausnitz.
 	Regarding claim 1, Prausnitz is drawn to formulations, systems, and methods of administration are provided for preferential targeted delivery of drug to ocular tissue (abstract and claims 1-77).
 	Prausnitz discloses a method is provided for administering a therapeutic agent to an eye of a patient [0008], these methods may be used to treat a wide range of ocular disorders and maladies in patients [0087], an operator (e.g., surgeon, physician, nurse, technician, etc.) inserting the microneedle device into the patient would insert the tip-end portion of the microneedfe device into the ocular tissue first [0038], the ocular disorders may be caused by an infection from viruses, fungi, or parasites [0087], formulation is associated with the microneedles as either a coating on solid microneedles [0044], other examples of anti-inflammatory drugs, that can be used to treat a posterior ocular disorder or a choroidal malady, choroidal neovascularization, or subretinal exudation, include, but are not limited to ... betamethasone sodium phosphate, dexamethasone sodium metasulfobenzoate, dexamethasone sodium phosphate, methylprednisolone sodium succinate, prednisolone sodium phosphate, prednisolone sodium succinate, hydrocortisone sodium phosphate, hydrocortisone sodium succinate [0099]. 
 	Prausnitz does not specifically teach wherein the ocular disease is an eyelid disease or palpebral conjunctiva disease. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prausnitz, to arrive at the instant invention.
 	One of ordinary skill in the art would have been motivated to treat a disease such as an eyelid disease using the method taught by Prausnitz because Prausnitz discloses ocular tissues or locations to which or near to which it may be desirable to preferentially deliver the drug include ... eyelid [0070].
 	Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	Regarding claim 2, Prausnitz discloses betamethasone sodium phosphate, dexamethasone sodium metasulfobenzoate, dexamelhasone sodium phosphate, methylprednisolone sodium succinate, prednisolone sodium phosphate, and prednisolone sodium succinate [0099] (as disclosed in [12]-[13] of the instant specification).
 	Regarding claim 3, Prausnitz discloses other examples of anti-inflammatory drugs, that can be used to treat a posterior ocular disorder or a choroidal malady, choroidal neovascularization, or subretinal exudation, include, but are not limited to ... betamethasone sodium phosphate, dexamethasone sodium metasulfobenzoate, dexamethasone sodium phosphate, methylprednisolone sodium succinate, prednisolone sodium phosphate, prednisolone sodium succinate, hydrocortisone, sodium phosphate, hydrocortisone sodium succinate [0099].
 	Regarding claim 4, Prausnitz discloses the formulation includes a polymer excipient capable of imparting the rheological properties to the formulation needed for preferential administration of the formulation to the ocular tissue. For example, polymer excipients such as methyl cellulose, carboxymethyl cellulose, and hyaluronic acid may be particularly suitable at imparting the desired rheological properties to the formulation, depending on both the concentration and the molecular weight of the polymer excipient [0054].
 	Regarding claim 5, Prausnitz  discloses ocular tissues or locations to which or near to which it may be desirable to preferentially deliver the drug include ... eyelid [0070].
 	Regarding claim 6, Prausnitz discloses the timescale during the first period corresponds to the infusion period, i.e., the time that the microneedle is in the tissue and fluid formulation is flowing out of the microneedle and into the tissue, the first period may be from about 5 seconds to about 10 minutes [0076].
 	Regarding claim 7, Prausnitz discloses epinephrine [0058].
 	Regarding claim 8, Prausnitz discloses these methods may be used to treat a wide range of ocular disorders and maladies in patients [0087]. Prausnitz does not specifically teach wherein the eyelid disease or the palpebral conjunctiva disease is at least one disease selectable from the group consisting of chalazion, blepharitis, meibomian gland dysfunction, allergic conjunctivitis, and vernal keratoconjunctivitis. It would have been obvious to one of skill in the art to treat a disease such as chalazion, blepharitis, meibomian gland dysfunction, allergic conjunctivitis, and vernal keratoconjunctivitis because they are eyelid diseases and the invention can inject the drug into the eyelid tissue thus targeting the infected area based on Prausnitz’s teaching that ocular tissues or locations to which or near to which it may be desirable to preferentially deliver the drug include ... eyelid [0070].
 	Regarding claim 9, Prausnitz discloses an operator inserting the microneedle device into the patient would insert the tip-end portion of the microneedle device into the ocular tissue first [0038], a method is provided for administering a therapeutic agent to an eye of a patient [0008], these methods may be used to treat a wide range of ocular disorders and maladies in patients [0087], ocular tissues or locations to which or near to which it may be desirable to preferentially deliver the drug include ... eyelid [0070], an operator (e.g., surgeon, physician, nurse, technician, etc.) inserting the microneedle device into the patient would insert the tip-end portion of the microneedle device into the ocular tissue first [0038], formulation is associated with the microneedles as either a coating on solid microneedles [0044], other examples of anti-inflammatory drugs, that can be used to treat a posterior ocular disorder or a choroidal malady, choroidal neovascularization, or subretinal exudation, include, but are not limited to betamethasone sodium phosphate, dexamethasone sodium metasulfobenzoate, dexamelhasone sodium phosphate, methylprednisolone sodium succinate, prednisolone sodium phosphate, prednisolone sodium succinate, hydrocortisone sodium phosphate. hydrocortisone sodium succinate [0099]. Prausnitz does not specifically teach wherein the ocular disease is an eyelid disease or palpebral conjunctiva disease. It would have been obvious to one of skill in the art to treat a disease such as an eyelid disease using the method taught by Prausnitz because Prausnitz discloses ocular tissues or locations to which or near to which it may be desirable to preferentially deliver the drug include ... eyelid [0070].
 	Regarding claim 10, Prausnitz discloses ocular tissues or locations to which or near to which it may be desirable to preferentially deliver the drug include ... eyelid [0070].
 	Regarding claim 11, Prausnitz  discloses an operator inserting the microneedle device into the patient would insert the tip-end portion of the microneedle device into the ocular tissue first [0038], a method is provided for administering a therapeutic agent to an eye of a patient [0008], these methods may be used to treat a wide range of ocular disorders and maladies in patients [0087], ocular tissues or locations to which or near to which it may be desirable to preferentially deliver the drug include ... eyelid [0070], an operator (e.g., surgeon, physician, nurse, technician, etc. inserting the microneedle device into the patient would insert the tip-end portion of the microneedle device into the ocular tissue first [0038], formulation is associated with the microneedles as either a coating on solid microneedles [0044], other examples of antiinflammatory drugs, that can be used to treat a posterior ocular disorder or a choroidal malady, choroidal neovascularization, or subretinal exudation, include, but are not limited to ... betamethasone sodium phosphate, dexamethasone sodium metasulfobenzoate, dexamethasone sodium phosphate, methylprednisolone sodium succinate, prednisolone sodium phosphate, prednisolone sodium succinate, hydrocortisone sodium phosphate, hydrocortisone sodium succinate [0099]. Prausnitz does not specifically teach wherein the ocular disease is an eyelid disease or palpebral conjunctiva disease. It would have been obvious to one of skill in the art to treat a disease such as an eyelid disease using the method taught by Prausnitz because Prausnitz discloses ocular tissues or locations to which or near to which it may be desirable to preferentially deliver the drug include ... eyelid [0070].
	Regarding claim 12, Prausnitz discloses betamethasone sodium phosphate, dexamethasone sodium metasulfobenzoate, dexamelhasone sodium phosphate, methylprednisolone sodium succinate, prednisolone sodium phosphate, and prednisolone sodium succinate [0099] (as disclosed in [12]-[13] of the instant specification).
 	Regarding claim 13, Prausnitz discloses other examples of anti-inflammatory drugs, that can be used to treat a posterior ocular disorder or a choroidal malady, choroidal neovascularization, or subretinal exudation, include, but are not limited to ... betamethasone sodium phosphate, dexamethasone sodium metasulfobenzoate, dexamethasone sodium phosphate, methylprednisolone sodium succinate, prednisolone sodium phosphate, prednisolone sodium succinate, hydrocortisone sodium phosphate, hydrocortisone sodium succinate [0099].
 	Regarding claim 14, Prausnitz discloses in exemplary embodiments, the formulation includes a polymer excipient capable of imparting the rheological properties to the formulation needed for preferential administration of the formulation to the ocular tissue. For example, polymer excipients such as methyl cellulose, carboxymethyl cellulose, and hyaluronic acid may be particularly suitable at imparting the desired rheological properties to the formulation, depending on both the concentration and the
molecular weight of the polymer excipient [0054].
 	Regarding claim 15, Prausnitz discloses these methods may be used to treat a wide range of ocular disorders and maladies in patients [0087]. Prausnitz does not specifically teach wherein the eyelid disease or the palpebral conjunctiva disease is at least one disease selectable from the group consisting of chalazion, blepharitis, meibomian gland dysfunction, allergic conjunctivitis, and vernal keratoconjunctivitis. It would have been obvious to one of skill in the art to treat a disease such as chalazion, blepharitis, meibomian gland dysfunction, allergic conjunctivitis, and vernal keratoconjunctivitis because they are eyelid diseases and Prausnitz discloses ocular tissues or locations to which or near to which it may be desirable to preferentially deliver the drug include ... eyelid [0070].
 	Regarding claim 16, Prausnitz discloses targeted delivery using the formulations and methods provided herein is enabled at least in part due to the small size of the microneedles and ability to position the microneedles near specific tissues. In some embodiments, to target a specific tissue, the microneedle is positioned on the surface of the eye near the target tissue and then inserted to a controlled depth into the eye such that it reaches the tissue of interest [0071], ocular tissues or locations to which or near to which it may be desirable to preferentially deliver the drug include ... eyelid [0070]. It therefore would have been obvious to one of skill in the art to use the microneedle device taught by Prausnitz treat an eye disease due to dysfunction of a tissue of the eyelid because it can deliver the drug treatment to the eyelid tissue.
 	Regarding claim 17, Prausnitz discloses these methods may be used to treat a wide range of ocular disorders and maladies in patients [0087].
 	Regarding claim 18, Prausnitz discloses in embodiments, the microneedle device may include an assembly or array of two or more microneedles. For example, the device may include an array of between two and 100 microneedles (e.g., any number from two, three, five, 10, 20, and 50). In embodiments, the array of microneedles may include a combination of different microneedles. For instance, the array may include microneedles of various lengths, base portion diameters, tip portion shapes, spacings, coatings, and the like [0117]. Prausnitz discloses the term “microneedle” refers to a structure having a base, a shaft, and a tip end suitable for insertion into the ocular tissue and has dimensions suitable for minimally invasive insertion and administration of the formulations described herein. That is, the microneedle has a length or effective length that from about 50 μm to about 2000 microns and a width (or diameter) from about 100 μm to about 500 μm [0109], and therefore it would have been obvious to one of skill in the art to reasonably expect success in constructing a microneedle array has an area of 0.01 cm2 or more and 1.20 cm2 or less.
 	Regarding claim 19, Prausnitz discloses microneedles prepared by coating with drug [0156].
	Regarding claim 20, Prausnitz discloses the timescale during the first period corresponds to the infusion period, i.e., the time that the microneedle is in the tissue and fluid formulation is flowing out of the microneedle and into the tissue, the first period may be from about 5 seconds to about 10 minutes [0076].
 	Regarding claims 21 and 22, Prausnitz discloses epinephrine [0058].
Pertinent Art Not Relied Upon
	Examiner highlights the reference Zarnitsyn et al. (US20170333416 A1) as pertinent prior art but has not directly relied upon the teachings from the reference in this action. Zarnitsyn et al. is drawn methods and devices are provided for targeted non-surgical administration of a drug formulation to the suprachoroidal space (SCS) of the eye of a human subject for the treatment of a posterior ocular disorder or a choroidal malady. In one embodiment, the method comprises inserting a hollow microneedle into the eye at an insertion site and infusing a drug formulation through the inserted microneedle and into the suprachoroidal space of the eye, wherein the infused drug formulation flows within the suprachoroidal space away from the insertion site during the infusion (abstract).

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615